THE COURT.
In their application for a rehearing petitioners state that the cross-complaint first filed by them in the action which went to judgment was stricken by order of the court. That does not serve adequately to augment the record before us. Even if it did amount to such an augmentation it would not affect other grounds mentioned in the opinion heretofore filed, which led to the conclusion that petitioners failed to meet the burden imposed upon them of showing that the trial court abused its discretion when it ordered the postponement of which petitioners complain. That was all that we decided. We did not and do not intend to foreclose determination by the trial court of any such issues as res judicata, estoppel or collateral estoppel if and when such questions are presented upon resumption of the trial which has been temporarily postponed.